DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to arguments
Applicant amended claims 1 and added claim 11 which changes the scope of the claims and as such a new ground of rejection is issued.

In regards to applicants remaining remarks: 
Applicant remarks have been considered but are moot base on new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 20120139500) in view of Couture (US20140130883) as evident by Ortiz (US20130113556).


    PNG
    media_image1.png
    883
    752
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    698
    847
    media_image2.png
    Greyscale

Fig. 1-3 of Ye

As to claim 1 Ye discloses a charging apparatus (Fig. 1-2 buck-boost 20/30) comprising:
 a charging section (Fig. 2 element 30) that receives an input signal (input power on input node 34 [0025)), charges a battery based on the input signal ([0025] The charger circuit 30 has a dynamic power management (DPM) circuit 32 that receives input power on input node 34 from an adapter 24. Charger circuit 30 having a voltage ), and includes a feedback loop that performs feedback control to charge the battery (Fig. 2 above) with a predetermined target value (Fig. 2 and 3A where the detection inputs are compared to target values Vref_Ichg and Vref_Vreg) ; 
a saturation detecting section (saturation determining circuit 68, Fig 3A) that detects saturation of the feedback loop (Note: Examiner interprets “saturation” in a control loop as “when any part of a feedback control system reaches a physical limit”. See [0033] where saturation determining circuit 68 outputs to element 90 of Fig. 3B which determines the saturation of the control loop); 
Ye does not disclose a target adjusting section that adjusts the target value, based on a detection result of the saturation detecting section, wherein the target adjusting section decreases the target value if the saturation detecting section detects the saturation and increases the target value if the saturation detecting section does not detect the saturation. 
Couture teaches a target adjusting section that adjusts the target value, based on a detection result of the saturation detecting section (Fig. 1 where Couture teaches a feedback control loop that reduces a target reference when the control loop is in saturation. Specifically Couture teaches where controller 26 receives pressure and flow feedback from sensors 16,18 ([0012]) and controls the position of flow control valve 20 by comparing said feedback to a reference value ([0014]). When the controller detects the saturation of the system valves , the controller reduces the reference value to a value less than the monitored feedback value ([0006]) wherein the target adjusting section decreases the target value if the saturation detecting section detects the saturation ([0006] When the controller detects the saturation of the system valves, the controller reduces the reference value to a value less than the monitored feedback value) and increases the target value if the saturation detecting section does not detect the saturation (Fig 2 S70 [0025] and Claim 3..increasing the reference value to an original value when the saturation condition ends).
It would have been obvious to a person of ordinary skill in the art to modify the charging apparatus of Ye to include a target adjusting section that adjusts the target value, based on a detection result of the saturation detecting section, wherein the target adjusting section decreases the target value if the saturation detecting section detects the saturation and increases the target value if the saturation detecting section does not detect the saturation, as taught by Couture in order to prevent the control loop from entering a state where it will not respond to accurate power control on a timely basis as evident by Ortiz ([0006] where Ortiz states that in a saturation condition if the target power level, then the control system will not respond to accurate power control on a timely basis).
As to claim 5 Ye in view of Couture as evident by Ortiz teaches the charging apparatus according to claim 1, wherein the charging section further includes: an output detecting section (Fig. 2-3A “SRP” and “SRN” of Ye) that detects a voltage or a current flowing through the battery (detecting signals “SRP” and “SRN” are respective sides of the charge current sensing resistor 46) a difference detecting section (Fig. 3A amplifiers 108 and 124) that detects a difference signal indicating a difference between the target value (Vref_Ichg and Vref_Vreg of Ye) and a signal from the output detecting section (Fig. 3A of Ye the voltage detected “SRN” and the current through current sensing resistor 46 is provided to difference amplifiers 108 and 124); and an integrating section (feedback integrator/ compensation circuit 66) that generates an integrated signal obtained by integrating the difference signal (feedback integrator/ compensation circuit 66 integrates the output of the difference amplifier 108 [0037]), and the saturation detecting section outputs a detection signal indicating saturation if the integrated signal is saturated (Fig. 3A of Ye the output from the compensation circuit 66 is applied to a control loop saturation determining circuit 68 which further sends its output to control loop saturation block 90 (Fig. 3B) where it is determined if the control loop is saturated ([0027] and [0033]). As such, since integrator’ 66 output signal is used to determine if the loop is saturated, then the integrated signal output is saturated)
As to claim 11 Ye in view of Couture as evident by Ortiz teaches the charging apparatus according to Claim 1, wherein  the target adjusting section stops increasing the target value when the target value reaches a predetermined upper limit value while the saturation detecting section does not detect the saturation (Fig 2 S70-S72 [0025] and Claim 3..increasing the reference value to an original value when the saturation condition ends to resume normal operating conditions. Therefore the method stops at the original value which is identified as a “predetermined upper limit”).
.
Claim 2-4, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 20120139500) in view of Couture (US20140130883) as evident by Ortiz (US20130113556) in view of Cooke (US 20100208789).
As to claim 2 Ye in view of Couture as evident by Ortiz teaches the charging apparatus according to claim 1.
Ye in view of Couture as evident by Ortiz does not disclose/teach wherein the target adjusting section adjusts a charging current target or a charging voltage target of the battery as the target value.
Cooke teaches wherein the target adjusting section (digital controller 102 with DAC1 and DAC2) adjusts a current target or a voltage target (voltage Vout) of the load as the target value ([0028] where VDR is adjusted so that it is within an acceptable limit of Vout (i.e. Drive Vdr toward the desired level of the output voltage).
It would have been obvious to a person of ordinary skill in the art to modify the charging apparatus of Cooke to include wherein the target adjusting section adjusts a charging current target or a charging voltage target of the battery as the target value, as taught by Cooke in order to enable fast correction of a regulated 
As to claim 3 Ye in view of Couture as evident by Ortiz teaches the charging apparatus according to claim 1.
Ye does not disclose/teach further comprising: an interval control section that controls an interval at which the target adjusting section adjusts the target value, by inputting an interval signal to the target adjusting section.
Cooke teaches an interval control section (digital controller 102) that controls an interval at which the target adjusting section adjusts the target value, by inputting an interval signal to the target adjusting section. ([Fig. 9-10 and [0028] component in Control circuit 6 that performs control for changing the reference value Vdp based difference between Vout and Vdp (i.e.Vc). As such digital controller 102 controls the interval at which the target value Vdp is adjusted).
It would have been obvious to a person of ordinary skill in the art to modify the charging apparatus of Ye to include further comprising: an interval control section that controls an interval at which the target adjusting section adjusts the target value, by inputting an interval signal to the target adjusting section, as taught by Cooke in order to enable fast correction of a regulated output voltage due to disturbances such as a load transient or input voltage transient. ([0017]).
As to claim 4 Ye in view of Couture as evident by Ortiz in view of Cooke teaches the charging apparatus according to claim 3.
wherein the interval control section causes a time interval in which the saturation detecting section has detected that the feedback loop is saturated to be shorter than a time interval in which the feedback loop is normal.
It would have been obvious to a person of ordinary skill in the art to modify the charging apparatus of Ye to include wherein the interval control section causes a time interval in which the saturation detecting section has detected that the feedback loop is saturated to be shorter than a time interval in which the feedback loop is normal in order to maintain a regulated output voltage or load long enough to charge the battery thereby producing a circuit that is operational for the user.
As to claim 7 Ye in view of Couture as evident by Ortiz teaches the charging apparatus according to claim 5, further comprising: 
Ye in view of Couture as evident by Ortiz does not disclose/teach an interval control section that controls an interval at which the target adjusting section adjusts the target value, by inputting an interval signal to the target adjusting section..
Cooke teaches an interval control section (digital controller 102) that controls an interval at which the target adjusting section adjusts the target value, by inputting an interval signal to the target adjusting section. ([Fig. 9-10 and [0028] component in Control circuit 6 that performs control for changing the reference value 
It would have been obvious to a person of ordinary skill in the art to modify the charging apparatus of Ye to include further comprising: an interval control section that controls an interval at which the target adjusting section adjusts the target value, by inputting an interval signal to the target adjusting section, as taught by Cooke in order to enable fast correction of a regulated output voltage due to disturbances such as a load transient or input voltage transient. ([0017]).
As to claim 8 Ye in view of Couture as evident by Ortiz in view of Cooke teaches the charging apparatus according to claim 7. 
Ye in view of Couture as evident by Ortiz in view of Cooke does not disclose/teach wherein the interval control section causes a time interval in which the saturation detecting section has detected that the feedback loop is saturated to be shorter than a time interval in which the feedback loop is normal.
It would have been obvious to a person of ordinary skill in the art to modify the charging apparatus of Ye to include wherein the interval control section causes a time interval in which the saturation detecting section has detected that the feedback loop is saturated to be shorter than a time interval in which the feedback loop is normal in order to maintain a regulated output voltage or load long enough to charge the battery thereby producing a circuit that operational for the user.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 20120139500) in view of Couture (US20140130883) as evident by Ortiz (US20130113556) in view of Sun (US20140354186).
As to claim 6 Ye in view of Couture as evident by Ortiz teaches the charging apparatus according to claim 5.
Ye in view of Couture as evident by Ortiz does not disclose/teach wherein the target adjusting section decreases the target value based on the detection signal.
Sun teaches wherein the target adjusting section decreases the target value (reference value) based on the detection signal.  ([0032] and Fig. 4 When the drain D voltage is lower than the threshold V1, the dynamic reference voltage REF and load current is reduced, thereby increasing the average voltage of the drain D of the power switch M1)
It would have been obvious to a person of ordinary skill in the art to modify the charging apparatus of Ye to include wherein the target adjusting section decreases the target value based on the detection signal, as taught by Sun in order to minimize the power loss of the power switches [0032].
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 20120139500) in view of Couture (US20140130883) as evident by Ortiz (US20130113556) in view of Sun (US20140354186) in view of Regvar (US20180278147).
As to claim 9 Ye in view of Couture as evident by Ortiz in view of Sun teaches the charging apparatus according to claim 6, further comprising: a switching section (Fig. 2,FETs 40,42) that switches whether to charge the battery or not, based on the input signal (Input SRN,SRP is input into control loop 38. ….which controls the on and off times of the boost MOSFET devices 42 and 40 ([0036]-[0037]), ; and a pulse generating section that inputs a pulse control signal corresponding to the integrated signal to the switching section (The output voltage is integrated by the feedback integrator 66, the output of which is applied to the noninverting input of a comparator 110 (see FIG. 3A). Thus, the output of the comparator 110 is a pulse-width-modulated (PWMed) voltage, the duty cycle of which is determined by the voltage level of the output of the feedback integrator 66. This, in turn, controls the driver logic circuit 72 which controls the on and off times of the boost MOSFET devices 42 and 40 ([0036]-[0037]).
Ye in view of Couture as evident by Ortiz in view of Sun does not disclose/teach the saturation detecting section outputs a detection signal indicating the saturation if an output signal of the pulse generating section has a maximum duty. 
Regvar teaches the saturation detecting section outputs a detection signal indicating the saturation if an output signal of the pulse generating section has a maximum duty ([0037] The saturation detection may be implemented for upper and lower level saturation. Upper level saturation occurs for an error voltage 153 that corresponds to the maximal possible duty cycle (e.g. 100%). On the other hand, lower level saturation corresponds to the minimum possible duty cycle (e.g. 0%).).
.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 20120139500) in view of Couture (US20140130883) as evident by Ortiz (US20130113556) in view of Sun (US20140354186 in view of Regvar (US20180278147) in view of Shankar (US 20180048318).
As to claim 10 Ye in view of Couture as evident by Ortiz in view of Sun in view of Regvar teaches the charging apparatus according to claim 9.
Ye in view of Couture as evident by Ortiz in view of Sun in view of Regvar does not teach further comprising: a duty control section that controls the duty of a pulse for controlling ON/OFF of the switching section, by inputting a maximum duty setting value that limits a maximum length of the duty of the pulse to the pulse generating section. 
Shankar teaches a duty control section that controls the duty of a pulse for controlling ON/OFF of the switching section, by inputting a maximum duty setting value that limits a maximum length of the duty of the pulse to the pulse generating section. ([0094] …a protection mechanism for a PWM controlled power converter that limits the maximum and minimum duty cycle of the PWM signal.).
It would have been obvious to a person of ordinary skill in the art to modify the charging apparatus of Ye to include a duty control section that controls the duty of a pulse for controlling ON/OFF of the switching section, by inputting a maximum duty setting value that limits a maximum length of the duty of the pulse to the pulse generating section, as taught by Shankar in order to protect the power converter/charger [0094].
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choi (US 20200343758) is cited for reducing the referential battery discharging power limit. 
Nagode et al (US 20030176170)  is cited for reducing the reference signal by an amount, greater than the first error signal, sufficient to keep the transmitter out of saturation. 
Rimini et al (US 20100034327)  is cited for having a receiver using a nominal value for a setpoint if saturation is not detected and may reduce the setpoint if saturation is detected (Fig. 4-5). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
		
	
		
	
	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859